               UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

KEENAN RANDALL STACKS,

      Petitioner,

v.                                                Case No. 3:19-cv-3541-LC-MJF

MARK S. INCH,

      Respondent.
                                          /

                                    ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated April 14, 2021. (Doc. 15). The parties were furnished

a copy of the Report and Recommendation and were afforded an opportunity to file

objections pursuant to Title 28, United States Code, Section 636(b)(1). No

objections have been filed.

      Having considered the Report and Recommendation, I conclude that it

should be adopted.

      Accordingly, it is ORDERED:

      1.     The Magistrate Judge’s Report and Recommendation (Doc. 15), is

      adopted and incorporated by reference in this Order.
                                   Page 1 of 2
2.    The petition for writ of habeas corpus (Doc. 1), challenging the

judgment of conviction and sentence in State of Florida v. Keenan Randall

Stacks, Okaloosa County Circuit Court Case No. 2013-CF-1485, is

DENIED.

3.    A certificate of appealability is DENIED.

4.    The clerk of court shall close this case file.

DONE AND ORDERED this 21st day of May, 2021.



                      s/L.A. Collier
                   LACEY A. COLLIER
                   SENIOR UNITED STATES DISTRICT JUDGE




                               Page 2 of 2
